                                          Case 3:20-cv-05394-CRB Document 16 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREDDIE FERNANDO WORTHAM, AKH207,                      Case No. 20-cv-05394-CRB (PR)
                                   8                    Plaintiff,
                                                                                                ORDER OF DISMISSAL
                                   9             v.

                                  10     J. WALDURA, MD, et al.,
                                  11                    Defendant(s).

                                  12          On November 16, 2020, the court (Illman, M.J.) dismissed plaintiff’s amended complaint
Northern District of California
 United States District Court




                                  13   with leave to amend to address various deficiencies within 28 days.

                                  14          On January 13, 2021, the court (Illman, M.J.) noted that plaintiff had not filed a second

                                  15   amended complaint or otherwise communicated with the court, and afforded plaintiff an additional

                                  16   14 days to file a second amended complaint. It also made clear that failure to file within the

                                  17   designated time “may result in dismissal of this action.” ECF No. 13 at 1.

                                  18          On February 25, 2021, this matter was reassigned to the undersigned and plaintiff still has

                                  19   not filed a second amended complaint or otherwise communicated with the court. This action

                                  20   accordingly is DISMISSED.

                                  21          The clerk shall close the file and terminate all pending motions as moot.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 26, 2021

                                  24                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
